USCA11 Case: 21-10236    Date Filed: 08/23/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10236
                Non-Argument Calendar
                ____________________

ZONYA A. FLEMINGS,
                                           Plaintiff-Appellant,
versus
MIAMI-DADE COUNTY,
U.S. SECURITY ASSOCIATES, INC.,
UNIVERSAL PROTECTION SERVICE, LLC,
ALLIEDBARTON SECURITY SERVICES LLC,
BOARD OF COUNTY COMMISSIONERS, MIAMI-DADE
COUNTY, FLORIDA, et al.,


                                        Defendants-Appellees,
USCA11 Case: 21-10236     Date Filed: 08/23/2022   Page: 2 of 5




2                    Opinion of the Court                21-10236

MICHAEL FARRELL, e al.,


                                                    Defendants.


                  ____________________

         Appeals from the United States District Court
             for the Southern District of Florida
             D.C. Docket No. 1:20-cv-21406-BB
                   ____________________

                  ____________________

                         No. 21-10362
                   Non-Argument Calendar
                  ____________________

ZONYA A. FLEMINGS,
                                             Plaintiff-Appellant,
versus
MIAMI-DADE COUNTY,
U.S. SECURITY ASSOCIATES, INC.,
UNIVERSAL PROTECTION SERVICE, LLC,
ALLIEDBARTON SECURITY SERVICES LLC,
BOARD OF COUNTY COMMISSIONERS, MIAMI-DADE
USCA11 Case: 21-10236         Date Filed: 08/23/2022    Page: 3 of 5




21-10236               Opinion of the Court                         3

COUNTY, FLORIDA, et al.,


                                              Defendants-Appellees,


MICHAEL FARRELL, et al.,


                                                         Defendants.


                     ____________________

           Appeals from the United States District Court
               for the Southern District of Florida
               D.C. Docket No. 1:20-cv-21406-BB
                     ____________________

Before WILSON, LUCK, and BRASHER, Circuit Judges.
PER CURIAM:
        Zonya Flemings appeals the dismissal of her second
amended complaint as a shotgun pleading. Flemings sued her for-
mer employers and their lawyers for race and sex discrimination,
retaliation for participating in protected activities, recovery of un-
paid wages, and violating her constitutional rights. The second
amended complaint was 81 pages long, contained over 600 para-
graphs, and counts three through seven incorporated by reference
count one’s and two’s allegations.
USCA11 Case: 21-10236         Date Filed: 08/23/2022    Page: 4 of 5




4                      Opinion of the Court                 21-10236

       On the defendants’ motion, the district court dismissed the
second amended complaint. It noted that the second amended
complaint “[was] not presented in chronological order nor ar-
ranged by discrete thematic categories . . . [and] contain[ed] redun-
dant, conclusory, inconsistent, and seemingly irrelevant allega-
tions.” The district court concluded that the second amended com-
plaint was a shotgun pleading as described in Weiland v. Palm
Beach County Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir.
2015). It couldn’t tell, it said, who the defendants were, what
counts were asserted against them, which facts applied to which
counts, or even which facts were relevant. The district court de-
nied leave to amend because it had already given Flemings leave to
amend twice before. Flemings timely appealed.
       On appeal, Flemings argues that it was error for the district
court to dismiss her claims without addressing their merits. But
she doesn’t argue that the district court erred in dismissing her sec-
ond amended complaint as a shotgun pleading. “[W]hen an appel-
lant fails to challenge properly on appeal one of the grounds on
which the district court based its judgment, [she] is deemed to have
abandoned any challenge of that ground, and it follows that the
judgment is due to be affirmed.” Sapuppo v. Allstate Floridian. Ins.
Co., 739 F.3d 678, 680 (11th Cir. 2014).
        Flemings’s appeal fails because she hasn’t properly chal-
lenged the district court’s dismissal of her second amended com-
plaint as a shotgun pleading. Id. Her brief does not mention the
district court’s ruling that the second amended complaint was a
USCA11 Case: 21-10236            Date Filed: 08/23/2022        Page: 5 of 5




21-10236                  Opinion of the Court                              5

shotgun pleading. As a result, she “has abandoned any argument
that the additional reasons the district court stated for dismissing
each of the claims was error.” 1 Id.

         AFFIRMED. 2




1
  Even if Flemings had argued that the district court erred in dismissing her
second amended complaint as a shotgun pleading, we would still affirm. The
second amended complaint was a shotgun pleading because it incorporated
by reference the allegations of counts one and two into the other counts and
it contained vague and conclusory allegations. See Weiland, 792 F.3d at 1321–
23 (identifying the “categories of shotgun pleadings,” including “a complaint
containing multiple counts where each count adopts the allegations of all pre-
ceding counts,” and a complaint that is “replete with conclusory, vague, and
immaterial facts not obviously connected to any particular cause of action”).
2
    We DENY all pending motions.